Order entered July 21, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00862-CV

                    DEBORAH ANN PRUITT, Appellant

                                       V.

               DOROTHY JEAN MULCIHY HYDE, Appellee

               On Appeal from the County Court at Law No. 2
                           Dallas County, Texas
                   Trial Court Cause No. CC-18-01834-B

                                    ORDER

      Before the Court is appellant’s July 15, 2022 second motion for an extension

of time to file her brief on the merits. We GRANT the motion and extend the time

to August 17, 2022. We caution appellant that further extension requests will be

disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE